DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species.

A. Distinct embodiments of token award determination
I. Claim 8 is directed to the embodiment of determining to award based on a determination that the player has been award a specific combination of symbols by the electronic gaming machine.
II. Claim 9 is directed to the embodiment of determining to award based on a determination that the player has been active at the electronic gaming machine for greater than a threshold period of time.
III. Claim 10 is directed to the embodiment of determining to award based on a determination that the player has wagered an amount at least at threshold amount at the electronic gaming machine.

V. Claim 17 is directed to the embodiment of determining to award based on a determination that the player has exceeded a minimum be threshold at the electronic gaming machine.

B. Distinct embodiments of outputting the awarded token to the player.
I. Claims 12-13 are directed to the embodiment of the electronic gaming machine displaying an optical code associated with the awarded token to be read by a user device.
II. Claims 14-15 are directed to the embodiment of the electronic gaming machine to print out an optical code associated with the awarded token,
III. Claim 16 is directed to the embodiment of transmitting a second notification of the award of the token to a 3D printer, wherein the 3D printer is configured print an object representing the token.

The species in Group A (claims 8-11, 17) are independent or distinct because they are directed to independent embodiments of determining whether to award the token as described in paragraphs 77 of the specification.

In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from group A (claims 8-11, 17) and single species from group B (claims 12-16), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7, 18-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

The inventions require a different field of search (e.g., search different classes/subclasses or electronic resources, or employing different search strategies or search queries.
For Group A, different subclasses such as G07F17/34 (for claim 8), G07F17/3239 (claims 9-11, 17), G07F17/3255 (claims 9-11), G07F17/3206 (for claim 17). In addition different queries or text search would be used such as: trigger, criteria, condition, qualification, determination with combination of symbols, threshold/minimum/greater with time/frequency/duration, amount/value, etc. The different subclasses and search queries includes thousands of patents and publications to review which provide a search and examination burden.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715